Case 3:16-cv-00241-MPS Document 133-3 Filed 11/13/18 Page 1 of 13




          EXHIBIT
            B




                                         1
           Hassett & George, P.C. 945 Hopmeadow Street, Simsbury, CT 06070
                    (860) 651-1333 Fax (860) 651-1888 Juris No. 407894
Case 3:16-cv-00241-MPS Document 133-3 Filed 11/13/18 Page 2 of 13


                                                                Page 1


    UNITED STATES DISTRICT COURT
    DISTRICT OF CONNECTICUT
    ---------------------------------------------------X
    DONNA SMITH AND ALBERTHA FLETCHER,
    ADMINISTRATORS OF THE ESTATE
    OF LASHANO GILBERT,

                                          PLAINTIFFS,

         -against-                       CASE NO:
                                     3:16-CV-00241-MPS

    LAWRENCE + MEMORIAL HOSPITAL, INC.
    CITY OF NEW LONDON, DR. DEIRDRE
    CRONIN-VORIH; OFFICER PATRICIA TIDD,
    OFFICER MELISSA SCHAFRANSKI-
    BROADBENT, SEARGANT SCOTT JOHNSON,
    SEARGANT KRISTY CHRISTINA, OFFICER
    KURT LAVIMONIERE, OFFICER DOREEN
    COE, OFFICER RICHARD CABLE, OFFICER
    WAYNE-NEFF, OFFICER CHRISTOPHER
    BUNKLEY, AND OFFICER CHRISTOPHER
    WHITE,

                                  DEFENDANT.
    ---------------------------------------------------X


                                          DATE:   July 11, 2018

                                          TIME:   10:19 A.M.



              DEPOSITION of the non-party witness, CHARLES

    CATANESE, M.D., taken by the respective parties,

    pursuant to a Notice and to the Federal Rules of

    Civil Procedure, held at the offices of Diamond

    Reporting & Legal Video, 12 Scotchtown Avenue,

    Goshen, New York 10924,        before Sandra Noel Bartels,

    a Notary Public of the State of New York.
 Case 3:16-cv-00241-MPS Document 133-3 Filed 11/13/18 Page 3 of 13


                                                                 Page 2
 1
 2   A P P E A R A N C E S:
 3
 4   LAW OFFICES OF JAMAAL T. JOHNSON, LLC
       Attorneys for the Plaintiffs
 5     DONNA SMITH AND ALBERTHA FLETCHER,
       ADMINISTRATORS OF THE ESTATE OF
 6     LASHANO GILBERT
       1229 Albany Avenue, Suite 301
 7     Hartford, Connecticut 06112
       BY:   JAMAAL T. JOHNSON, ESQ.
 8     jamaal@jtjohnsonlaw.com
 9
     DANAHER LAGNESE, P.C.
10     Attorneys for the Defendant
       LAWRENCE + MEMORIAL HOSPITAL, INC.
11     21 Oak Street, Suite 700
       Hartford, Connecticut 06106
12     BY:   THOMAS N. LYONS, ESQ.
       tlyons@danaherlagnese.com
13
14   HALLORAN & SAGE, LLP
       Attorneys for the Defendant
15     DEIRDRE CRONIN-VORIH, M.D.
       One Century Tower
16     265 Church Street, Suite 802
       New Haven, Connecticut 06510
17     BY:   PETER SACHNER, ESQ.
       sachner@halloransage.com
18
19   HASSET & GEORGE, P.C.
       Attorneys for the Defendants
20     CITY OF NEW LONDON, OFFICER PATRICIA TIDD, OFFICER
       MELISSA SCHARFRANSKI-BROADBENT, SEARGANT SCOTT
21     HOHNSON, SEARGANT KRISTY CHURSTINA, OFFICER KURT
       LAVIMONIERE, OFFICER DOREEN COE, OFFICER RICHARD
22     CABLE, OFFICER WAYNE-NEFF, OFFICER CHRISTOPHER
       BUNKLEY and OFFICER CHRISTOPHER WHITE
23     945 Hopmeadow Street
       Simsbury, Connecticut 06070
24     BY:   DAVID C. YALE, ESQ.
       dyale@hgesq.com
25
 Case 3:16-cv-00241-MPS Document 133-3 Filed 11/13/18 Page 4 of 13


                                                                 Page 3
 1

 2              F E D E R A L     S T I P U L A T I O N S

 3

 4

 5      IT IS HEREBY STIPULATED AND AGREED by and between

 6   the counsel for the respective parties herein that

 7   the sealing, filing and certification of the within

 8   deposition be waived; that the original of the

 9   deposition may be signed and sworn to by the witness

10   before anyone authorized to administer an oath, with

11   the same effect as if signed before a Judge of the

12   Court; that an unsigned copy of the deposition may

13   be used with the same force and effect as if signed

14   by the witness, 30 days after service of the

15   original & 1 copy of same upon counsel for the

16   witness.

17

18      IT IS FURTHER STIPULATED AND AGREED that all

19   objections except as to form, are reserved to the

20   time of trial.

21

22                     *     *      *     *

23

24

25
 Case 3:16-cv-00241-MPS Document 133-3 Filed 11/13/18 Page 5 of 13


                                                                 Page 4
 1                           C. CATANESE, M.D.

 2   C H A R L E S           C A T A N E S E,        M.D. , called

 3   as a witness, having been first duly sworn by a

 4   Notary Public of the State of New York, was examined

 5   and testified as follows:

 6   EXAMINATION BY

 7   MR. SACHNER:

 8           Q.       Good morning, doctor.

 9           A.       Good morning.

10           Q.       We were introduced before we went on

11   the record but again for the record my name is Peter

12   Sachner and I represent one of the defendants in

13   this matter brought on behalf of the Estate of

14   Lashano Gilbert.        I represent Dr. Cronin, the filed

15   emergency medicine physician.

16                    You understand you have been designated

17   as an expert witness on behalf of the plaintiff?

18           A.       Yes.

19           Q.       That is in your stat as a pathologist;

20   correct?

21           A.       Yes.

22           Q.       And the opinions you intend to testify

23   today are based on your review of this case as a

24   board certified pathologist?

25           A.       Yes.
 Case 3:16-cv-00241-MPS Document 133-3 Filed 11/13/18 Page 6 of 13


                                                                 Page 9
 1                           C. CATANESE, M.D.

 2   trait.

 3           Q.       What relevance to your opinion did the

 4   cardiovascular chapter have on your opinions here?

 5           A.       Just a review of factors that cause

 6   myocardial irritability leading to arrhythmias and

 7   death.

 8           Q.       And what were some of those factors

 9   that were identified?

10           A.       Having an enlarged heart.         Having

11   hypoxia.

12           Q.       How is hypoxia caused generally,

13   doctor?

14           A.       There's many mechanisms that can lead

15   to hypoxia, but it's generally a decreased amount of

16   oxygenation in the blood.

17           Q.       Can asphyxiation result in hypoxia?

18           A.       Yes.

19           Q.       Is it your opinion that's what caused

20   hypoxia in this case?

21           A.       From my knowledge of the case I can say

22   it's possible.       I don't have a lot of specific

23   knowledge about exactly what the restraining was

24   like.

25           Q.       Okay.    So, for example, you understand
 Case 3:16-cv-00241-MPS Document 133-3 Filed 11/13/18 Page 7 of 13


                                                               Page 10
 1                         C. CATANESE, M.D.

 2   in this your stead, you don't have the specific

 3   details of the events that happened at the police

 4   station; correct?

 5           A.       That's correct.      I have some knowledge

 6   of it by what's in the autopsy report.             I know there

 7   was a restraining but I don't know specifically how

 8   it was done.      I know there were bruises, some of

 9   which were to the person's back, and I think that I

10   was told there was a cover put over the decedent's

11   head which might cause some decreased ability to

12   breathe.     And also the tasering that occurred too

13   can cause difficulties with breathing.

14           Q.       We'll get into various sources of

15   information and you mentioned you were told certain

16   things and we'll get to here.          But I'm interested in

17   what you actually reviewed by way of documents are

18   in front of you in the file that you brought;

19   correct?

20           A.       Yes, that's correct.

21           Q.       And if I'm right, the documents, the

22   official records in this case are limited to the

23   autopsy report, documents issued from the medical

24   examiner including the autopsy report and the

25   autopsy photographs; am I correct?
 Case 3:16-cv-00241-MPS Document 133-3 Filed 11/13/18 Page 8 of 13


                                                               Page 16
 1                           C. CATANESE, M.D.

 2   Lawrence + Memorial?

 3           A.       Only a brief discussion about

 4   Mr. Gilbert being discharged to the police or to the

 5   jail.

 6           Q.       Any other specifics or is that

 7   generally it?

 8           A.       I believe that's it.

 9           Q.       That you can recall, right?

10           A.       Yes.

11           Q.       Any oral information that Mr. Johnson

12   conveyed to you that you are relying on to form the

13   basis of your expert opinions in this case?

14           A.       No.

15           Q.       Now, you have various e-mail

16   correspondence that you were good enough to provide

17   me as we requested in our Exhibit A.            I am going to

18   mark this and we can make copies and return it to

19   you.

20                    (Exhibit 2, series of e-mail

21           correspondence, marked for identification.)

22           Q.       For identification I've marked as

23   Exhibit 2 a series of e-mail correspondence between

24   you and Mr. Johnson; is that correct?            Just to

25   identify?
 Case 3:16-cv-00241-MPS Document 133-3 Filed 11/13/18 Page 9 of 13


                                                               Page 39
 1                           C. CATANESE, M.D.

 2   the stated cause of death, which we won't repeat,

 3   but the wording that Dr. Gill used in this medical

 4   examiner report; correct?

 5           A.       Yes.

 6           Q.       And below that he states the manner of

 7   death which we discussed before, homicide (physical

 8   altercation with police); correct?

 9           A.       Yes.

10           Q.       You concur with Dr. Gill that the

11   manner of death was as he states?

12           A.       Yes.

13           Q.       Just to be complete, doctor, not to

14   beat a dead horse, do you have any other conclusion

15   that you intend to offer within a reasonable degree

16   of medical certainty as to the manner of death other

17   than what is contained in the report by Dr. Gill?

18           A.       No, I don't.

19           Q.       Let me get back to this in a bit.              I'm

20   going to review your CV for a second.            I have marked

21   that ahead as Exhibit 4.         Do you have your CV in

22   front of you, doctor, you can refer to a copy?

23           A.       Yes, I do.

24           Q.       Just for efficiency, I'll identify that

25   Exhibit 4 contains the nine pages of your CV.               Is
Case 3:16-cv-00241-MPS Document 133-3 Filed 11/13/18 Page 10 of 13


                                                               Page 93
 1                          C. CATANESE, M.D.

 2          Q.       Doctor, break it down.        This presence

 3   of sickle cells, red blood cells, does not diagnose

 4   or determine that red cell sickling was a causative

 5   factor in the death of an individual possessing only

 6   sickle cell trait.        Can we agree on that?

 7          A.       Yes, by itself it certainly doesn't

 8   necessarily indicate it.

 9          Q.       Your opinion is that in tandem with the

10   other circumstances surrounding here, it does

11   indicate it; is that your opinion?

12          A.       Yes.

13          Q.       Are you able to parse out the

14   respective contributing factors here?

15          A.       Yes.

16          Q.       Why don't you do that for us.

17          A.       So you have a physical altercation

18   which is exerting oneself significantly which will

19   create a hypoxic or decreased oxygen, heavy

20   breathing increased the acidosis in the blood.              All

21   of these things are associated with causing a

22   sickling effect.       The restraint is part of the

23   struggle and the restriction of movement.             The

24   electric shock giving -- even though very rarely can

25   cause the heart to go into arrythmia, while the
Case 3:16-cv-00241-MPS Document 133-3 Filed 11/13/18 Page 11 of 13


                                                               Page 94
 1                        C. CATANESE, M.D.

 2   shock is being performed it can tighten the muscles

 3   and prevent breathing which would further cause

 4   hypoxia.     And then with the pepper spray, it's very

 5   difficult to breathe sometimes when you get pepper

 6   sprayed in the face.        Not only the burning to the

 7   eyes which is painful and causing the heart rate to

 8   increase, it can cause a vasospasm or the airway to

 9   close up and decreased breathing.           And to add this

10   on during an acute psychosis is very dangerous

11   because you have a set up for an excited delirium

12   type picture where you have excessive catecholamine

13   input throughout the body and the combination of the

14   hypoxia, the pain, the physical straining and the

15   acute psychosis is a setup for a fatal arrythmia in

16   the heart.     The sickle cell hemoglobinopathy in

17   times of great stress would most likely manifest and

18   that's supported by the congestion of the blood

19   vessels with the sickle cell as well.

20          Q.       Can congestion of blood vessels be

21   appreciated on autopsy apart from the presence of

22   sickle cell trait?

23          A.       If certain areas, yes.

24          Q.       For example, if the patient has an

25   underlying respiratory condition, that can cause
Case 3:16-cv-00241-MPS Document 133-3 Filed 11/13/18 Page 12 of 13


                                                             Page 117
 1                          C. CATANESE, M.D.

 2   is the most comprehensive.

 3            Q.     What that consists of, you are not

 4   sure; right?

 5            A.     I'm not 100 percent sure.

 6            Q.     Just finishing your report, can you

 7   rule out that the encounter Mr. Gilbert had with the

 8   police including the physical altercation with the

 9   various attendant events, can you rule out that

10   encounter, absent psychosis or sickle cell

11   hemoglobinopathy, resulted in a fatal cardiac

12   arrythmia and subsequent death; can you rule it out?

13          A.       I cannot rule it out 100 percent but I

14   think it would be extremely more unlikely.

15          Q.       Why do you say that?

16          A.       Because it just doesn't happen in the

17   -- unless there was an underlying cardiac anomaly or

18   reason for him to have a fatal arrythmia, it would

19   be very unusual whereas it's well documented with

20   acute psychosis.       And then throwing the sickle cell

21   hemoglobinopathy on top of it would only make it

22   worse.

23          Q.       Well, we've gone through the literature

24   and what is well documented or not; correct?

25          A.       Yes.
Case 3:16-cv-00241-MPS Document 133-3 Filed 11/13/18 Page 13 of 13


                                                             Page 138
 1                          C. CATANESE, M.D.

 2   the other.     Am I right?

 3          A.       I'm not sure I understand the mechanism

 4   for that case.      They each had an opinion of what

 5   happened and I was fairly certain of what happened

 6   but they didn't come up with enough scenarios and I

 7   couldn't speak freely.

 8          Q.       You didn't have enough information

 9   available to you; correct?

10          A.       Yeah, that would have helped me a lot

11   to have more information, yes.

12          Q.       So in this case you told Mr. Lyons that

13   you don't know for instance if Mr. Gilbert had a

14   towel placed over his face; correct?            You didn't

15   know that, right?

16          A.       Yeah, I didn't now exactly what was

17   obstructing the airway or how tight the fabric was

18   or how tight the towel was placed --

19          Q.       Or how long it was placed on him;

20   correct?

21          A.       And that would help a lot to know all

22   that and --

23          Q.       Those facts would be significant; would

24   they not?

25          A.       Yes.
